DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ching-Ling Huang on 2/25/2021.
The application has been amended as follows:
In claim 1, amend as:
A plasma processing apparatus, comprising:
such that the first conductive sub-chamber directly contacts the insulating sub-chamber, wherein: 
the first conductive sub-chamber includes a first sidewall forming a first space inside the first conductive sub-chamber, and the insulating sub-chamber includes a second sidewall forming a second space inside the insulating sub-chamber, 
an inner radius of the first sidewall is approximately equal to an inner radius of the second sidewall, and the second sidewall of the insulating sub-chamber is stacked on top of the first sidewall of the first conductive sub-chamber,
the first conductive sub-chamber is made of a metal material and electrically grounded, and the insulating sub-chamber is made of an insulating material, and 
the insulating sub-chamber has a flange at a bottom of the insulating sub-chamber, the flange extending towards a centerline of the plasma processing apparatus; 
a target located above the chamber, a surface of the target contacting a processing spacethat includes the first space and the second space, inside the chamber;
a Faraday shield component including an axial height less than an axial height of the insulating sub-chamber and provided inside the insulating sub-chamber, wherein: 

the Faraday shield component is made of a metal material or an insulating material electroplated with conductive coatings, and 
the Faraday shield component includes at least one slit in an axial direction along a full length of the Faraday shield component, the at least one slit being filled with an insulating material, 
a first blocking component comprising a first part and a second part, wherein: 
the first part connects with the second part to form an L shape in a cross section taken along the inner radius of the second sidewall, -4-Application No. 13 876,133 Attorney Docket No. 00191.0005.OQUS
the first part and the bottom end of the Faraday shield component are arranged next to each other on the top surface of the flange, 
the second part extends downward and parallels with the first sidewall of the first conductive sub-chamber, the second part being suspended off the flange by the first part and configured to block a slot between the insulating sub-chamber and the first conductive sub-chamber, and 
the first blocking component is made of a ceramic material; 
a second blocking component comprising a third part and a fourth part, wherein: 
the third part connects with the fourth part to form another L-shape in the cross section taken along the inner radius of the second sidewall, 
the third part is provided on a top surface of the insulating sub-chamber, and 

an induction coil entirely arranged outside the second sidewall of the insulating sub-chamber, the insulating sub-chamber being surrounded by the induction coil.

In claim 33, amend as:
The plasma processing apparatus according to claim 1, wherein the flange, at the bottom of the insulating sub-chamber, comprises a plurality of protruding parts distributed on an inner side of the second sidewall of the insulating sub-chamber at intervals.

In claim 34, amend as:
The plasma processing apparatus according to claim 1, further comprising an electrostatic chuck provided at a bottom of the processing space, the electrostatic chuck 

In claim 36, amend as:
A plasma processing apparatus, comprising: a chamber including a first conductive sub-chamber, a second conductive sub-chamber, and an insulating sub-chamber arranged on top of the first conductive sub-chamber, such that the first conductive sub-chamber directly contacts the insulating sub-chamber, wherein: 

an inner radius of the first sidewall is approximately equal to an inner radius of the second sidewall, and the second sidewall of the insulating sub-chamber is stacked on top of the first sidewall of the first conductive sub-chamber, 
the first conductive sub-chamber is made of a metal material and electrically grounded, and the insulating sub-chamber is made of an insulating material, 
the second conductive sub-chamber is provided between an isolation component and the insulating sub-chamber, the isolation component being disposed between the second conductive sub-chamber and the target, and 
the insulating sub-chamber has a flange at a bottom of the insulating sub-chamber, the flange extending towards a centerline of the plasma processing apparatus; 
a target located above the chamber, a surface of the target contacting a processing spacethat includes the first space and the second space, inside the chamber; 
a Faraday shield component including an axial height less than an axial height of the insulating sub-chamber and provided inside the insulating sub-chamber, wherein: 

the Faraday shield component is made of a metal material or an insulating material electroplated with conductive coatings, and 
the Faraday shield component includes at least one slit in an axial direction along a full length of the Faraday shield component, the at least one slit being filled with an insulating material; 
a first blocking component comprising a first part and a second part, wherein: -8-Application No. 13 876,133 Attorney Docket No. 00191.0005.OQUS
the first part connects with the second part to form an L shape in a cross section taken along the inner radius of the second sidewall, 
the first part and the bottom end of the Faraday shield component are arranged next to each other on the top surface of the flange, 
the second part extends downward and parallels with the first sidewall of the first conductive sub-chamber, the second part being suspended off the flange by the first part and being configured to block a slot between the insulating sub-chamber and the first conductive sub-chamber, and 
the first blocking component is made of a ceramic material; 
a third blocking component comprising a third part and a fourth part, wherein:
the third part connects with the fourth part to form another L-shape in the cross section taken along the inner radius of the second sidewall, 
the third part is provided between the second conductive sub-chamber and the isolation component and arranged on a top surface of the second conductive sub-chamber, and 

an induction coil entirely arranged outside the second sidewall of the insulating sub-chamber, the insulating sub-chamber being surrounded by the induction coil.

In claim 41, amend as:
The plasma processing apparatus according to claim 36, further comprising the electrostatic chuck provided at a bottom of the processing space, the electrostatic chuck 

Allowable Subject Matter
Claims 1-3, 6, 10, 12, 21, 24, and 31-41 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 36 of the invention are not shown in the prior art of a plasma processing apparatus configured with a sputter target for sputter deposition, the plasma processing apparatus as defined in figs. 2 and 4 comprising a chamber including structures of: a conductive sub-chamber forming a first space, an insulating sub-chamber forming a second space, a sputter target located above the chamber and contacting a process space which includes the first and second spaces, a Faraday shield, a first blocking component (i.e. shield), a second/third blocking component (i.e. shield) (Examiner’s note: the second shield is a distinct and interchangeable structure from the third shield, but both second and especially with regards to:
the particular combination of: the structures, aspects of the structures, and positioning of the structures comprising:
the insulating sub-chamber arranged on top and has a bottom in direct contact with the first conductive sub-chamber;
an inner radius of the first conductive sub-chamber is approximately equal to an inner radius of the insulating sub-chamber;
the conductive sub-chamber is electrically grounded, and the insulating sub-chamber has at the bottom a flange extending radially inward towards a centerline of the plasma processing apparatus;
the Faraday shield: 1) is provided inside the insulating sub-chamber, 2) has a bottom end in direct contact with a top surface of the flange, 3) has an axial height less than an axial height of the insulating chamber, and 4) has at least one slit in an axial direction along a full length of the Faraday shield with the at least one slit filled with an insulating material;
the first shield: 1) is formed of a ceramic material, and 2) has first and second parts which together form a ‘L’, such that the first part is next to the Faraday shield and on the top surface of the flange, and the second part extends downward and parallel with the first conductive sub-chamber in addition to being suspended off the flange by the first part;
the second/third shield: has third and fourth parts which together form a ‘L’, such that the third part is above a top surface of the insulating sub-chamber, 
the induction coil: is arranged entirely outside of and surrounding the insulating sub-chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794